On Petition for Rehearing.
Ewbank, J.
8. Appellant did not allege anything whatever concerning the law of Illinois on the subject of pleading and the right to introduce evidence, nor wherein it differs from the law of this state, and offered no evidence on that subject. Appellee read in evidence four sections of the statutes of Illinois, which are referred to in the original opinion in this case. The record contains no other evidence as to its laws. The laws of any sister state are facts which this *369court cannot know except as they are pleaded and proved in the particular case under consideration. The court does not take judicial notice of differences between the statutes of a sister state and of this state. Tyler v. Kent (1876), 52 Ind. 583; New York, etc., R. Co. v. Croy (1920), 189 Ind. 343, 127 N. E. 146; Cable Co. v. McElhoe (1915), 58 Ind. App. 637, 108 N. E. 790; Irving v. McLean (1835), 4 Blackf. 52.
9. And the statutes of Illinois which were proved to be • in force there will be given the construction which the courts of this state would give to like statutes of Indiana, except as far as it is shown by pleading and proof that the construction given to them by the courts of that state is different from what the courts here would put upon them. New York, etc., R. Co. v. Lind (1913), 180 Ind. 38, 102 N. E. 449; Wabash R. Co. v. Hassett (1908), 170 Ind. 370, 83 N. E. 705; Ewbank’s Manual (2d ed.) §123.
The decision of this court must be based upon the law of Indiana, as applied to the facts of the case, among which facts are the laws of other states so far as those laws are pertinent and within the issues, and are proved by competent evidence. But it cannot consider facts not pleaded nor proved and not within its judicial knowledge.
Many pages of appellant’s petition for a rehearing are devoted to asserting what is the law of Illinois, and explaining wherein appellant believes it to differ from the law of Indiana, and from what this court assumed to have been the law under which the original case was tried in the United States District Court. But in the absence of any pleadings putting such law in issue, or any evidence tending to prove whát it is, we cannot assume that it is as counsel states it.
*37010. *369Having filed in the former action “specifications” in *370almost the exact language of his cross-complaints and counterclaim in this action, setting out at length as the foundation of such “specifications” the contract for breach of which he seeks to recover in this action, and the evidence clearly establishing that he might have proved and obtained thereunder the same relief which he seeks now, it necessarily follows that under the law of Indiana his right to recover thereon is conclusively presumed to have been adjudicated. The many cases cited by appellant holding that a defendant who does not present his cross-demands or counterclaims for adjudication may bring a separate action thereon have no application.
That a court of Illinois, upon proof of the facts before us would hold differently, even if material, is something about which we can know nothing, in the absence of evidence on the subject. We must decide according to the law of Indiana, except as the law of Illinois t was proved as one of the facts. As bearing on another point decided in our original opinion we cite the following additional authorities in support of the proposition that where the decision of a question, of fact was necessary-to the decision of a former action between the parties, a judgment in favor of one of them in such action is conclusive as an adjudication of that fact in all future actions between them. Goble v. Dillon (1882), 86 Ind. 327, 44 Am. Rep. 308; Lawrence v. Beecher (1888), 116 Ind. 312, 19 N. E. 143; Howe v. Lewis (1889), 121 Ind. 110, 22 N. E. 978; Green v. Glynn (1880), 71 Ind. 336; Young v. Stevens (1902), 28 Ind. App. 654, 63 N. E. 721.
The petition for rehearing is overruled.
Myers, J., absent.